         Case 1:20-cv-05216-ER Document 6 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAYMOND GONZALEZ,
individually and on behalf of others
similarly situated,
                              Plaintiﬀ,                         ORDER
                – against –                                 20 Civ. 5216 (ER)


OLLY SHOES LLC,
                              Defendant.


RAMOS, D.J.:

         Gonzalez served Olly Shoes with process on July 9, 2020. Doc. 5. Accordingly,

the defendant’s deadline to answer or otherwise move with respect to Gonzalez’s

complaint was July 30, 2020. Olly Shoes has not answered or otherwise responded to the

plaintiﬀ’s complaint as of the date of this Order.

         Gonzalez is directed to ﬁle a status report with the Court by September 11, 2020.

Failure to do so may result in sanctions up to and including dismissal of this matter for

failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:    September 8, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
